UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No fee required, effective October 7, 1996) For the fiscal year ended December 31, 2007 Or o Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No fee required) For the transition period from to Commission file number 1-14946 A.Full title of the plan and the address of the plan, if different from that of the issuer named below CEMEX, Inc. Savings Plan 840 Gessner Road Suite 1400 Houston, Texas 77024 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CEMEX, S.A.B. de C.V. Av. Ricardo Margáin Zozaya #325 Colonia Valle del Campestre Garza García, Nuevo León México 66265 CEMEX, INC. SAVINGS PLAN Financial Statements and Supplemental Schedules December 31, 2007 and 2006 (With Report of Independent Registered Public Accounting Firm) CEMEX, INC. SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits - December 31, 2007 and 2006 2 Statement of Changes in Net Assets Available for Benefits - Year Ended December 31, 2007 3 Notes to Financial Statements 4 Supplemental Schedule - Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year) - December 31, 2007 11 The following schedules required by the Department of Labor's Rules and Regulations are omitted because of the absence of conditions under which they are required: Schedule G, Part I - Schedule of Loans or Fixed Income Obligations in Default or Classified as Uncollectible Schedule G, Part II - Schedule of Leases in Default or Classified as Uncollectible Schedule G, Part III - Nonexempt Transactions Schedule H, Line 4(a) - Delinquent Employee Contributions and Loan Repayments Schedule H, Line 4(i) - Schedule of Assets (Acquired and Disposed of Within the Plan Year) Schedule H, Line 4(j) - Schedule of Reportable Transactions REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrator of CEMEX, Inc. Savings Plan: We have audited the accompanying statements of net assets available for benefits of the CEMEX, Inc. Savings Plan (the Plan) as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the year ended December 31, 2007.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the year ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2007 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mir∙Fox & Rodriguez, P.C. Houston, Texas June 26, 2008 1 CEMEX, INC. SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2007 and 2006 Assets 2007 2006 Investments, at fair value: Plan interest in CEMEX, Inc. Savings Plan Trust $ 419,215,534 422,109,406 Participant loans 24,137,001 22,310,498 Total investments 443,352,535 444,419,904 Cash and cash equivalents 997,642 1,386,683 Employee contributions receivable 419,528 579,673 Employer contributions receivable 221,490 320,220 Accounts receivable 285,588 513,600 Total assets 445,276,783 447,220,080 Liabilities Investment trades payable 71,247 314,652 Accounts payable 264,389 160,153 Total liabilities 335,636 474,805 Net assets available for benefits at fair value 444,941,147 446,745,275 Adjustment from fair value to contract value for interest in CEMEX, Inc. Savings Plan Trust relating to benefit-responsive investment contracts 515,270 1,455,029 Net assets available for benefits $ 445,456,417 448,200,304 See accompanying notes to financial statements. 2 CEMEX, INC. SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2007 Additions to net assets: Participant contributions $ 26,458,937 Employer contributions 13,560,036 Income from Plan interest in CEMEX, Inc. Savings Plan Trust 4,757,321 Interest from participant loans 1,799,726 Transfer in from qualified plan 658,037 Total additions to net assets 47,234,057 Deductions from net assets: Benefits paid to participants 49,731,476 Administrative fees and expenses 246,468 Total deductions from net assets 49,977,944 Net decrease in net assets available for benefits (2,743,887 ) Net assets available for benefits: Beginning of year 448,200,304 End of year $ 445,456,417 See accompanying notes to financial statements. 3 CEMEX, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2007 and 2006 1. Plan Description General The Cemex USA Management, Inc. Savings Plan was adopted effective April 1, 1991 for the benefit of the employees of Cemex Management, Inc. (formerly known as Cemex USA Management, Inc.) and its affiliated companies.Effective January 1, 2001, CEMEX, Inc. (Sponsor) assumed sponsorship of the Cemex USA Management, Inc. Savings Plan and changed the plan’s name to CEMEX, Inc. Savings Plan (the Plan).The Plan is intended to qualify under section 401(a) of the Internal Revenue Code (IRC) as a profit sharing plan with a 401(k) feature.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Effective January 1, 2007, the Plan was amended to limit participant transactions in the CEMEX stock investment option.The amendment provides that a participant may only allocate up to 15% of his or her deferral contributions into the CEMEX stock.Additionally, if the value of the participant’s CEMEX stock account comprises more than 20% of the participant’s entire account balance, he or she will not be permitted to purchase additional shares of CEMEX stock via a transfer between investment options. In June 2007, the Sponsor received notice that Nationwide Trust Company intended to resign as trustee effective July 31, 2007, or earlier, at the Sponsor’s discretion.This resignation was the result of the acquisition of The 401(k) Company and 401(k) Investment Services, which provided administrative and other services to the Plan, by the Charles Schwab Corporation, effective March 31, 2007.The Sponsor chose the Charles Schwab Trust Company to be the successor trustee. Effective December 1, 2007, the Sierra Ready Mix, Inc. 401(k) Profit Sharing Plan and Trust and the Savings & Retirement Plan for Employees of Tucson Ready-Mix Inc. were merged into the Plan.In connection with these mergers, assets of approximately $299,000 and $359,000, respectively, were transferred into the Plan. The following brief description of the Plan is provided for general information purposes only and is as of December 31, 2007, unless otherwise noted.The capitalized words and phrases used in the following subsections of this note, shall have the meanings as set forth in the Plan Agreement and are as of December 31, 2007, unless otherwise noted.Participants should refer to the amended and restated Plan Agreement for a complete description of the Plan's provisions. Eligibility Except as otherwise noted, Employees of CEMEX, Inc. and its affiliated companies (collectively, Employer) that have adopted the Plan are eligible to participate in the Plan on the first day of the calendar quarter following the Employee’s date of hire.All Employees who are covered by a collective bargaining agreement shall be excluded from participating in the Plan, unless the collective bargaining agreement requires that the Employer include such Employees in this Plan.Any Employee who is notified that he is eligible to participate in a foreign retirement plan maintained by CEMEX, Inc., or any company in any country operating under the parent company of CEMEX, S.A.B. de C.V., shall be ineligible to participate in this Plan as of the first day of the month following the month he or she is notified of his or her eligibility to participate in such foreign retirement plan.The employee shall remain ineligible until the first day of the month following the month he or she is notified that he or she is no longer eligible to participate in such foreign retirement plan.Any employee who is a nonresident alien with no United States source income, working outside the United States, is a leased employee, or an individual contractor, shall be excluded from participating in the Plan. Continued 4 CEMEX, INC. SAVINGS PLAN Notes to Financial Statements, Continued Contributions Employees may make voluntary contributions of up to 40% of eligible compensation on a before-tax basis and an additional 18% of eligible compensation on an after-tax basis.Participants who are or will attain age 50 years old or older before the close of the Plan’s year, are eligible to make a catch-up contribution in accordance with section 414(v) of the IRC.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.Participants direct the investment of their participant contributions into various investment options offered by the Plan. The Employer makes matching contributions equal to 75% of the participant’s before-tax contributions, which do not exceed 6% of his or her eligible compensation.The Employer contributions are in the form of American Depository Shares representing common stock of CEMEX, S.A.B. de C.V. (CEMEX stock).A participant may, at any time after the CEMEX stock is credited to his or her account, make a diversification election and exercise investment discretion with respect to the Employer matching contribution. Participant accounts Separate accounts are maintained for each participant.Participant accounts are credited with the participant's contribution and allocations of the Employer’s contributions and Plan earnings.Allocations are based on each participant's earnings or account balance, as defined in the Plan Agreement.Each participant is entitled to the benefit that can be provided from the participant's vested account. Vesting Participants are immediately vested in their employee and rollover contributions plus actual earnings thereon.Vesting in the Employers’ matching and discretionary minimum contribution portion of their accounts plus earnings thereon is based on years of Active Service, among other things, and is further defined in the Plan Agreement.The maximum years of Active Service required for 100% vesting is five years. Forfeitures Forfeited amounts are first used to restore forfeited amounts for participants who have previously terminated but qualify for restoration under the terms of the Plan Agreement.If any amount remains after that allocation, it may be used to reduce the Employer matching contribution for that year.At December 31, 2007 and 2006, forfeited non-vested accounts totaled $794,841 and $627,069, respectively.During fiscal year 2007, Employer contributions were reduced by $551,893 from forfeited non-vested accounts. Benefit payments Benefits are payable from participant account balances, subject to certain restrictions, upon termination of employment, retirement, reaching the age of 59½ , or by incurring a death, disability or financial hardship, as defined in the Plan Agreement.Participants elect the method of distribution which may be either in the form of a direct rollover to an eligible retirement plan, lump sum payment or, if in excess of $5,000, payment over a period of time not to exceed the shorter of 10 years or certain life expectancies as defined in the Plan Agreement.Participants may elect that their portion of account balances invested in full shares of CEMEX stock or Crane Company common stock be distributed in-kind. Continued 5 CEMEX, INC. SAVINGS PLAN Notes to Financial Statements, Continued Unless timely election is made, participants with a vested account balance less than or equal to $1,000 will automatically receive a lump sum cash distribution and participants with a vested account balance less than or equal to $5,000 but larger than $1,000 will automatically receive a direct rollover to an IRA designated by the Benefits Committee. Participant loans A participant may obtain a loan from his or her separate account balance.Each loan is evidenced by a promissory note and may not be less than $1,000.The loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with commercial prevailing rates as determined by the Administrator.Provisions of the Plan require the aggregate of each loan outstanding not to exceed the lesser of $50,000 or 50% of the participant's vested account balance. Repayment terms for loans are not to exceed five years and principal and interest is paid ratably through monthly payroll deductions.A participant may only have two loans outstanding at the same time. Plan termination Although no interest has been expressed, the Sponsor has the right under the Plan to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants become 100% vested in their Employer contributions account.Participant contributions are always 100% vested. 2. Significant Accounting Policies Basis of accounting and use of estimates The financial statements have been prepared on an accrual basis and present the net assets available for benefits and changes in those net assets in accordance with U.S. generally accepted accounting principles.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities.Accordingly, actual results could differ from those estimates. The financial statements reflect the adoption of the Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP).As required by the FSP, the statements of net assets available for benefits present investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit-responsive investment contracts from fair value to contract value.The statement of changes in net assets available for benefits is presented on a contract value basis and is not affected by this FSP. Continued 6 CEMEX, INC. SAVINGS PLAN Notes to Financial Statements, Continued Investment valuation and income recognition The Plan’s investments are stated at fair value.Participant loans are valued at their outstanding balances, which approximate fair value.The fair value of the Plan’s interest in the CEMEX, Inc.
